               Case 2:19-mj-04730-DUTY Document 3 Filed 11/14/19 Page 1 of 3 Page ID #:38
         Case 2:19-mj-04730-DUTY *SEALED* Document 2 *SEALED*                                        Filed 11/06/19 Page 1 of 13
                                           Page ID #:25
,`,O 93 (Rev. 1 I/13) Search and Seizure Warrant(USAO CDCA Rev. 04/17)



                                            UNITED STATES DISTRICT COURT
                                                                              for the
                                                                 Central District of California

                          In the Matter of the Search of                        )
                (Briefly describe the properly to be searched or ident~ the
                               person byname and address)                        ~      Case No.    ~~t                   p

           Four-door black Range Rover with paper dealership                    )                  1 . '~J X73                       ~,,
           plates reading "Homburg"(the "SUBJECT                                )                                    -`       ~` -   ~=
           VEHICLE")                                                            )                                             =~~



                                                   SEARCH AND SEIZURE WARRANT                                             ~-~~'-' ~
                                                                                                                          ~~__             ~
To:       Any authorized law enforcement officer                                                                          ~~      ~        ~
         An application by a federal law enforcement officer or an attorney for the government req ests the ~ar~
of the following person or property located in the Central District of California (tdenrtfy rhePerson or , e. e theproperty to be searched
and give its location):

       See Attachment A-2

        I find that the af~idavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and ttllt SllCIi SC3t'Ch will reveal (ident~ the person or describe the property to be seized):

       See Attachment B

       Such affidavits) or testimony are incorporated herein by reference and attached hereto.

          YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (nor ro exceed 14 days)
       ~ in the daytime 6:00 a.m. to 10:00 p.m. ❑ at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy ofthe warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution ofthe warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
      ❑ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay oftrial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriare box)
       ❑ for          days (not to exceed 30)       ❑until,the facts justifying, the later specificdate of

                                                                                               /          ALEXANDER F. h'iaeYl~"~R11
Date and time issued:             ~ ~ !~p .ZC} ~,CI            ~ ~ ~ J~                     ~ J!
                                                                                                            Judge's signature

City and state:             Los Angeles, CA                                                 Hon. Alexander F. MacKinnon, U.S. Magistrate Jude
                                                                                                          Prinled name and title

AUSA: Billy Joe McLain x6702
                Case 2:19-mj-04730-DUTY Document 3 Filed 11/14/19 Page 2 of 3 Page ID #:39
AO 93 (Rev. 11/13) Seazch and Seizure Warrant(Page 2)

                                                                      Return
Case No.:                               Date and time warrant executed:           Co y of warrant and inventory_left with:
        ~ M              ~'v
Inventory made in the presence of
                                            ~ 1~6 ~ t     ~~~s"~
                                                               ~                        ~ ~                U~~~~I
                                                   T      c
                                           '       ~      1 VU    e
Inventory of the property taken and name of any persons)seized:




                                                                 Certification


       I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:    J I ~~~                                                        ~              ~~       __._----
                                                                                         Exe€uting officer's signature

                                                                       ~A~'lCt~l/~ _   1 v~vI,,rN(+V ~ 1'rn'~-G~ t-          C~~~
                                                                                            Printed name and title
              Case 2:19-mj-04730-DUTY Document 3 Filed 11/14/19 Page 3 of 3 Page ID #:40
                                                        U.S. Postal Inspection Service
                                                   SEARCH WARRANT INVENTORY

 Subject lya e                                                       Date (mm/dd/yyyy)          POSITION/BOX:        /
         ~y
                                                                             1
         F~
 Subject Address                                                      loor/ oom No.
                                                               ~0~         ~
  U.S. o al lnspector(                                               Case o.

 Safe
                            Is~,,,~.                     S~ovvy          -
                            Cabinet                     Credenza                  Desk                Drawer

 Shelf                      Table                       Wall                      Other


    QUANTITY                                                     DESCRIPTION OF ITEMS


         1                 IG.G~                   71~C~                   ~.~w           ~/l   W      1
         ~           o~,~('i ~X ~ - ~ (                                               o               ~         ~C~C~61
                                '~     ~C                                         ~ ~C C ~                        ~.~.0
                                  ~~ -                                            ~~                             c~~~c~~
                                                                                                ;..
                                       ~~.
                                          ~~~.
                                                 ..,,
                                                        ~~

                                                                       ~,




IS Form 8164, March 2009
                                                                                                       Page     of       pages
